Case 3:19-cv-01248-JM-BLM Document 1 Filed 07/08/19 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
 7
       Attorneys for Plaintiff

 8
 9                        UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11
       Scott Schutza,                         Case No. '19CV1248 JM BLM
12
                 Plaintiff,
13                                            Complaint For Damages And
          v.                                  Injunctive Relief For Violations
14                                            Of: American’s With Disabilities
       H.M.J Inc., a California Limited       Act; Unruh Civil Rights Act
15     Liability Company;
       Another Partnership, a California
16     General Partnership; and Does 1-10,
17               Defendants.
18
19         Plaintiff Scott Schutza complains of H.M.J Inc., a California Limited
20   Liability Company; Another Partnership, a California General Partnership;
21   and Does 1-10 (“Defendants”), and alleges as follows:
22
23     PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is a
25   paraplegic who cannot walk and who uses a wheelchair for mobility.
26     2. Defendant H.M.J Inc. owned the real property located at or about 8781
27   Cuyamaca Street, Santee, California, in June 2019.
28     3. Defendant H.M.J Inc. owns the real property located at or about 8781


                                          1

     Complaint
Case 3:19-cv-01248-JM-BLM Document 1 Filed 07/08/19 PageID.2 Page 2 of 7




 1   Cuyamaca Street, Santee, California, currently.
 2     4. Defendant Another Partnership owned Santee Mini Market located at
 3   or about 8781 Cuyamaca Street, Santee, California, in June 2019.
 4     5. Defendant Another Partnership owns Santee Mini Market (“Store”)
 5   located at or about 8781 Cuyamaca Street, Santee, California, currently.
 6     6. Plaintiff does not know the true names of Defendants, their business
 7   capacities, their ownership connection to the property and business, or their
 8   relative responsibilities in causing the access violations herein complained of,
 9   and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein, including
11   Does 1 through 10, inclusive, is responsible in some capacity for the events
12   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
13   will seek leave to amend when the true names, capacities, connections, and
14   responsibilities of the Defendants and Does 1 through 10, inclusive, are
15   ascertained.
16
17     JURISDICTION & VENUE:
18     7. The Court has subject matter jurisdiction over the action pursuant to 28
19   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
20   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
21     8. Pursuant to supplemental jurisdiction, an attendant and related cause of
22   action, arising from the same nucleus of operative facts and arising out of the
23   same transactions, is also brought under California’s Unruh Civil Rights Act,
24   which act expressly incorporates the Americans with Disabilities Act.
25     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
26   founded on the fact that the real property which is the subject of this action is
27   located in this district and that Plaintiff's cause of action arose in this district.
28


                                              2

     Complaint
Case 3:19-cv-01248-JM-BLM Document 1 Filed 07/08/19 PageID.3 Page 3 of 7




 1     FACTUAL ALLEGATIONS:
 2     10. Plaintiff went to the Store in June 2019 with the intention to avail
 3   himself of its supplies and to assess the business for compliance with the
 4   disability access laws.
 5     11. The Store is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     12. Entrance into the Store is one of the facilities, privileges, and
 8   advantages offered by Defendants to patrons of the Store.
 9     13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide an accessible entrance.
11     14. Currently, the defendants fail to provide an accessible entrance.
12     15. Paths of travel are another one of the facilities, privileges, and
13   advantages offered by Defendants to patrons of the Store.
14     16. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
15   to provide accessible paths of travel inside the Store.
16     17. Currently, the defendants fail to provide accessible paths of travel.
17     18. Plaintiff personally encountered these barriers.
18     19. By failing to provide accessible facilities, the defendants denied the
19   plaintiff full and equal access.
20     20. The lack of accessible facilities created difficulty and discomfort for the
21   Plaintiff.
22     21. The defendants have failed to maintain in working and useable
23   conditions those features required to provide ready access to persons with
24   disabilities.
25     22. The barriers identified above are easily removed without much
26   difficulty or expense. They are the types of barriers identified by the
27   Department of Justice as presumably readily achievable to remove and, in
28   fact, these barriers are readily achievable to remove. Moreover, there are


                                            3

     Complaint
Case 3:19-cv-01248-JM-BLM Document 1 Filed 07/08/19 PageID.4 Page 4 of 7




 1   numerous alternative accommodations that could be made to provide a greater
 2   level of access if complete removal were not achievable.
 3     23. Plaintiff will return to the Store to avail himself of its supplies and to
 4   determine compliance with the disability access laws once it is represented to
 5   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 6   from doing so because of his knowledge of the existing barriers and his
 7   uncertainty about the existence of yet other barriers on the site. If the barriers
 8   are not removed, the plaintiff will face unlawful and discriminatory barriers
 9   again.
10     24. Given the obvious and blatant nature of the barriers and violations
11   alleged herein, the plaintiff alleges, on information and belief, that there are
12   other violations and barriers on the site that relate to his disability. Plaintiff
13   will amend the complaint, to provide proper notice regarding the scope of this
14   lawsuit, once he conducts a site inspection. However, please be on notice that
15   the plaintiff seeks to have all barriers related to his disability remedied. See
16   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17   encounters one barrier at a site, he can sue to have all barriers that relate to his
18   disability removed regardless of whether he personally encountered them).
19
20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22   Defendants.) (42 U.S.C. section 12101, et seq.)
23     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint.
26     26. Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods and services of any
28   place of public accommodation is offered on a full and equal basis by anyone


                                              4

     Complaint
Case 3:19-cv-01248-JM-BLM Document 1 Filed 07/08/19 PageID.5 Page 5 of 7




 1   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 2   § 12182(a). Discrimination is defined, inter alia, as follows:
 3            a. A failure to make reasonable modifications in policies, practices,
 4                or procedures, when such modifications are necessary to afford
 5                goods,    services,   facilities,   privileges,     advantages,   or
 6                accommodations to individuals with disabilities, unless the
 7                accommodation would work a fundamental alteration of those
 8                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9            b. A failure to remove architectural barriers where such removal is
10                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11                defined by reference to the ADA Standards.
12            c. A failure to make alterations in such a manner that, to the
13                maximum extent feasible, the altered portions of the facility are
14                readily accessible to and usable by individuals with disabilities,
15                including individuals who use wheelchairs or to ensure that, to
16                the maximum extent feasible, the path of travel to the altered area
17                and the bathrooms, telephones, and drinking fountains serving the
18                altered area, are readily accessible to and usable by individuals
19                with disabilities. 42 U.S.C. § 12183(a)(2).
20     27. When a business provides an entrance, it must provide an accessible
21   entrance.
22     28. Here, no such accessible entrance has been provided.
23     29. When a business provides paths of travel, it must provide accessible
24   paths of travel.
25     30. Here, accessible paths of travel have not been provided.
26     31. The Safe Harbor provisions of the 2010 Standards are not applicable
27   here because the conditions challenged in this lawsuit do not comply with the
28   1991 Standards.


                                            5

     Complaint
Case 3:19-cv-01248-JM-BLM Document 1 Filed 07/08/19 PageID.6 Page 6 of 7




 1     32. A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily
 3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4     33. Here, the failure to ensure that the accessible facilities were available
 5   and ready to be used by the plaintiff is a violation of the law.
 6
 7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
 8   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
 9   (Cal. Civ. Code § 51-53.)
10     34. Plaintiff repleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13   that persons with disabilities are entitled to full and equal accommodations,
14   advantages, facilities, privileges, or services in all business establishment of
15   every kind whatsoever within the jurisdiction of the State of California. Cal.
16   Civ. Code §51(b).
17     35. The Unruh Act provides that a violation of the ADA is a violation of
18   the Unruh Act. Cal. Civ. Code, § 51(f).
19     36. Defendants’ acts and omissions, as herein alleged, have violated the
20   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
21   Plaintiff’s rights to full and equal use of the accommodations, advantages,
22   facilities, privileges, or services offered.
23     37. Because the violation of the Unruh Civil Rights Act resulted in
24   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
25   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
26   55.56(a)-(c).)
27     38. Although the plaintiff was markedly frustrated by facing discriminatory
28   barriers and this frustration possibly qualifies as an emotional distress injury,


                                              6

     Complaint
Case 3:19-cv-01248-JM-BLM Document 1 Filed 07/08/19 PageID.7 Page 7 of 7




 1   even manifesting itself with minor and fleeting physical symptoms, the
 2   plaintiff does not value this very modest frustration and physical personal
 3   injury greater than the amount of the statutory damages.
 4
 5         PRAYER:
 6         Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8       1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12       2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
     Dated: July 5, 2019              CENTER FOR DISABILITY ACCESS
17
18
                                      By:
19
20                                    ____________________________________
21                                          Russell Handy, Esq.
                                            Attorney for plaintiff
22
23
24
25
26
27
28


                                            7

     Complaint
